     Case 1:18-cv-00470-RJJ-PJG ECF No. 9 filed 12/07/18 PageID.78 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



BETH M. VAN DYKE,

               Plaintiff,
                                                              CASE NO. 1:18-CV-470
v.
                                                              HON. ROBERT J. JONKER
GRAND RAPIDS COMMUNITY
COLLEGE, et al.,

            Defendants.
__________________________________/

                            ORDER APPROVING AND ADOPTING
                             REPORT AND RECOMMENDATION

        The Court has reviewed Magistrate Judge Green’s Report and Recommendation in this

matter (ECF No. 7) and Plaintiff’s Objection (ECF No. 8). Under the Federal Rules of Civil

Procedure, where, as here, a party has objected to portions of a Report and Recommendation,

“[t]he district judge . . . has a duty to reject the magistrate judge’s recommendation unless, on de

novo reconsideration, he or she finds it justified.” 12 WRIGHT, MILLER, & MARCUS, FEDERAL

PRACTICE AND PROCEDURE, § 3070.2, at 451 (3d ed. 2014). Specifically, the Rules provide that:

        The district judge must determine de novo any part of the magistrate judge’s
        disposition that has been properly objected to. The district judge may accept, reject,
        or modify the recommended disposition; receive further evidence; or return the
        matter to the magistrate judge with instructions.

FED. R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the

Report and Recommendation itself; and Plaintiff’s Objections. The Court finds the Magistrate
    Case 1:18-cv-00470-RJJ-PJG ECF No. 9 filed 12/07/18 PageID.79 Page 2 of 4



Judge’s Report and Recommendation, which recommends dismissing Plaintiff’s federal claims

and declining to exercise supplemental jurisdiction over Plaintiff’s state law claims, factually

sound and legally correct.

         The Report and Recommendation provides a thorough and accurate account of the factual

allegations detailed in Plaintiff’s Complaint and supporting materials. (ECF No. 7, PageID.54-

56.)1 Fundamentally, Plaintiff Van Dyke’s claims arise out of her earlier pursuit of an occupational

therapy degree at Defendant Grand Rapids Community College (“GRCC”). She alleges that

during required fieldwork at Defendant Spectrum Health’s (“Spectrum”) Long Term Acute Care

Hospital, she notified her fieldwork coordinator that she was unwilling to transfer particularly

heavy patients, because she feared injuring herself. The fieldwork coordinator and others

responded that transferring patients is an essential function in the occupational therapy field, and

that risk of injury is simply part of the job. Plaintiff received a failing grade for the fieldwork. She

wanted to contact a Spectrum Health administrator. Her fieldwork coordinator indicated that she

was not allowed to contact Spectrum’s administration, but GRCC’s provost later notified her that

she was, in fact, allowed to contact Spectrum’s employees. Plaintiff appealed her failing grade

and sought to retake her fieldwork. Her program director considered the request and rejected it.

Without a passing grade in the required fieldwork, she could not complete GRCC’s occupational

therapy assistant program. Plaintiff abandoned her plan to become a certified occupational therapy

assistant.

         Plaintiff Van Dyke brings claims under both federal and state law. Her federal claims arise

under 42 U.S.C. § 1983, which establishes a civil action for deprivation of “rights, privileges, or



1
  The Report and Recommendation contains the heading “proposed findings of fact,” but the Court is making no
factual finding. The Court accepts the factual allegations as true for the sole purpose of determining whether Plaintiff
states a claim upon which relief may be granted.

                                                           2
    Case 1:18-cv-00470-RJJ-PJG ECF No. 9 filed 12/07/18 PageID.80 Page 3 of 4



immunities secured by the Constitution and laws.” “To state a claim under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws of the United States, and must

show that the alleged deprivation was committed by a person acting under color of state law.”

West v. Atkins, 487 U.S. 42, 48 (1988). Plaintiff alleges violations of the First, Fifth, and

Fourteenth Amendments of the United States Constitution.

        The Magistrate Judge carefully and thoroughly considered all matters of record and the

governing law. His analysis is entirely correct. Plaintiff cannot succeed on her claim that

Spectrum violated the Constitution, because she has not alleged facts indicating that Spectrum

acted under color of state law. Simply obtaining federal funds is not enough to transform a private

hospital into a state actor.

        But even assuming both Spectrum and GRCC are state actors, Plaintiff’s constitutional

claims fail. Constitutional claims are specific to the actor, and there is no respondeat superior

liability. In the world of constitutional torts, entities like Spectrum or GRCC bear responsibility

only if a policy or practice that violates the Constitution actually causes the injury. Entities are

not vicariously liable for the constitutional torts of individual employees. Here, the only practice

Plaintiff references concerns whether GRCC permits trying to remedy a failed course requirement.

And there is no constitutional right to receive a certain grade or repeat a failed course. Moreover,

Plaintiff had an opportunity to argue her position up the academic chain. The academic decision-

makers simply disagreed with her. There may be federal or state statutes that bear on how an

academic program requirement is applied, but there is no constitutional right at issue on this

record.2



2
 To the extent Plaintiff attempts to assert a First Amendment claim based on her fieldwork coordinator preventing
her from speaking with a Spectrum administrator, the claim fails because any deprivation was temporary and neither
entity defendant adopted it as a policy or practice.

                                                        3
   Case 1:18-cv-00470-RJJ-PJG ECF No. 9 filed 12/07/18 PageID.81 Page 4 of 4



         For these reasons and the additional reasons detailed in the Magistrate Judge’s Report and

Recommendation, dismissal is appropriate. 3

         ACCORDINGLY, IT IS ORDERED:

         1.       The Report and Recommendation of the Magistrate Judge (ECF No. 7), with the

clarification that the Court is making no factual finding, is APPROVED AND ADOPTED as the

opinion of the Court.

         2.       Plaintiff’s federal claims are DISMISSED WITH PREJUDICE under 28 U.S.C.

§ 1915(e)(2)(B).

         3.       Plaintiff’s state law claims are DISMISSED WITHOUT PREJUDICE under 27

U.S.C. § 1367(c)(3).

         4.       For the same reasons that the Court dismisses Plaintiff’s claims, the Court discerns

no good-faith basis for an appeal within the meaning of 28 U.S.C. § 1915(a)(3). See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997) (overruled on other grounds by Jones v. Bock,

549 U.S. 199 (2007)).



Dated:        December 7, 2018                        /s/ Robert J. Jonker
                                                      ROBERT J. JONKER
                                                      CHIEF UNITED STATES DISTRICT JUDGE




3
  In her Objections, Plaintiff expresses a potential interest in avoiding the screening process of 28 U.S.C.
§ 1915(e)(2)(B) by paying the filing fee. Of course, if she actually can and wants to pay the fee despite her earlier
sworn statements in support of in forma pauperis status, she may do so. But that would not change the merits of the
case, and her case could remain vulnerable to dismissal on a motion from defendants under FED. R. CIV. P. 12(b)(6)
for failure to state a claim. And that alone might be a basis to deny relief under Rule 59 and 60 even if she pays the
fee.

                                                          4
